Title: To George Washington from Captain John Paul Schott, 10 July 1780
From: Schott, John Paul
To: Washington, George


					
						Sir
						Wyoming [Pa.] July 10th 1780
					
					I am very sorrow to be thus troublesom to your Excellency, but the justness of my Cause will excuse my freedom, Captn Selin refuses to make any Muster Roles or returns of the Soldiers in his Company in the name of the Corps under my Command he Says that I had no written orders from your Excellency to Command the Corps and he wou’d take no orders from me because he has more men then I have, but the way he took to get those men I have wrote to your Excellency allretty, these thiscondentments may bring on great trouble amongst the Soldiers I there for beg your Excellency for a line of direction how to act and you will ever oblige your Excellences Most obetiend and most Humble Servant
					
						John P. Schott Captn
					
					
						N.B. all the Newes that is here I belive Collo. Butler has wrote to your Excellency.
					
				